Title: From George Washington to Colonel Elisha Sheldon, 14 August 1779
From: Washington, George
To: Sheldon, Elisha


        
          Sir
          Head Quarters West point 14th Augt 1779.
        
        Major Talmadge in a letter of the 11th instant seems of opinion that Men sufficient to compleat your Regiment may be inlisted to serve during the War, and if I fully understand him upon the terms of serving on foot untill it shall be thought proper or convenient to mount them. If Men can be obtained upon the above terms I have no objection to as many being recruited as will compleat you to the establishment—the Bounty will be 200 dollars $ Man—But the Men must be Natives—of good connection and character, and such as will be every way qualified for the Dragoon service, and in the terms of inlistment, it must be clearly and expressly stipulated, that they are to serve on foot untill it shall be thought proper to mount them, otherwise they will hereafter complain that they have been deceived—No Man is to be engaged, but for the War. If you think Men can be procured on the foregoing terms, you may have a sum of money to try the experiment. I am &c.
      